Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II claims 20-39 in the reply filed on 6/7/2022 is acknowledged.


Allowable Subject Matter

Claim 21 and subsequent dependent claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26-39 are allowed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Regarding claim 20, Han et al. discloses a method for forming a piezoelectric biosensor, the method comprising: 
forming a first electrode 4 over a first side of a semiconductor substrate (Han et al. ¶45-46 & Fig. 1); 
forming a piezoelectric structure on the first electrode; forming a second electrode on the piezoelectric structure (Han et al. ¶52);
forming a passivation layer 18 on the second electrode, the piezoelectric structure, and the first electrode (Han et al. Fig. 1);
forming a sensing reservoir over the piezoelectric structure, wherein forming the sensing reservoir comprises removing a portion of the passivation layer between outermost sidewalls of the second electrode (Han et al. Fig. 1).

Han is silent upon forming an opening directly below the piezoelectric structure, wherein the opening extends into the semiconductor substrate from a second side of the semiconductor substrate opposite the first side.  Han does teach that the substrate may comprise various layers and components (See Han ¶45-46) however does not provide a detailed depiction of conventional biosensor substrate options as known at the time of the invention. 

Gardener et al. teaches a similar biosensor device, and further describes a substrate structure that includes IC circuitry such as mentioned in Han et al.  As disclosed in Gardener, a substrate may comprise an opening directly below the piezoelectric structure, wherein the opening extends into the semiconductor substrate from a second side of the semiconductor substrate opposite the first side.  Substituting the bios sensor of Han et al. into the biosensor device of Gardener et al. would result in forming an opening directly below the piezoelectric structure, wherein the opening extends into the semiconductor substrate from a second side of the semiconductor substrate opposite the first side.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the biosensor of Gardener with biosensor as taught by Han, since simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



6/17/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822